DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 17, 18, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Costello et al. (US 6,116,949) hereafter Costello.

    PNG
    media_image1.png
    775
    697
    media_image1.png
    Greyscale
Regarding claim 12, Costello discloses an apparatus 50 comprising: an elongated body 52 to couple with a surface mount connector 60 to reduce or prevent deformation of the surface mount connector during soldering of the surface mount connector 60 (being contact 64 are surface-mounted electrical contacts 64, 66 (are secured along each side thereof, see figs. 7, 8 and paragraph 12, line ) to a substrate (not shown, para 3, line), in a reflow oven by providing a structural rigidity to the surface mount connector 60, (it is to be noted that “a reflow oven” is not positively claimed and is not an invention of this inventor, moreover “soldering of the surface mount connector in a reflow oven by providing a structural rigidity to the surface mount connector” is a product-by-process claim and even though such claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, as in the present situation, the claim is unpatentable even though the prior product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 
Thus Costello discloses all the claimed limitations except for the elongated body constructed from a heat resistant materiel.
It would have been obvious to one with ordinary skill in the art at the time the invention was made to construct the elongated body from a heat resistant material, in order to maintain its shape and hold the connector device properly during the soldering process and transport the devices at their desired  location, and since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claim 18, Costello discloses the first side body portion includes a first inner surface and the second side body portion includes a second inner surface facing the first inner surface of the first body portion, the apparatus, and a center support extending from the center body portion between the first inner surface of the first side body portion and the second inner surface of the second side body portion, the center support to be inserted in a socket defined by the connector housing.
Regarding claim 20, Costello discloses the first side body portion and the second side body portion are substantially parallel with one another.
Regarding claim 25, Costello discloses the center support is substantially parallel to the first side body portion and the second side body portion.  


Claims 13, 14, 16, 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Costello in view of Chuang (2018/0198242).
Regarding claims 13 and 14, Costello discloses all the claimed limitations except for the first side body portion includes a first inner surface and a first 
Note: Also see fig. 3a of Albrecht et al. (US 2017/0053678)
Chuang discloses the annular part 31 of shielding shell 3 is having a plurality of protrusion 311 for engaging recesses 142 of a peripheral wall 14 of a housing 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first side body portion includes a first inner surface and a first plurality of protrusions extending from the first inner surface; and the second side body portion includes a second inner surface facing the first inner surface, the second side body portion further including a second plurality of protrusions extending from the second inner surface each protrusion of the first and second plurality of protrusions is to mate with a respective cavity defined by a first outer wall or a second outer wall of the connector housing to couple the elongated body to the surface mount connector as taught by Chuang in order to ease of assembly without any tools or screws or any fasteners.
the first inner surface of the first side body portion and the second inner surface of the second side body portion, the center support to be inserted in a socket defined by the connector housing.
Regarding method claims 21-23 ad 26, as discussed above, Costello as modified by Chuang discloses all the claimed structural limitations.
However does not discloses method steps as claimed in claims 21-23 and 26.
It would have been obvious to follow the method steps, such as providing, placing  decoupling in order to properly placing the connector at proper location on the printed circuit board and avoid the movement of the surface mount the connector during the soldering. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Costello  in view of Simpson (US 2009/0277589).
Regarding claim 24, Costello discloses all the claimed limitations (as explain in the rejection of 12, except for the heat resistant material comprises steel, ceramic, or titanium.  
Simpson, para 0021, discloses a holding member  104 may be composed of the heat resistant material such as … ceramic.
It would have been obvious to follow the method steps, such as providing, placing  decoupling in order to use the heat resistant material .  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Costello and Chuang) as applied to claim 13 above, and further in view of Boutaghou (US 2001/0048571). 
Regarding claim 15, Costello as modified by Chuang discloses all the claimed limitations except for the first and second plurality of protrusions include a plurality of spikes to couple the elongated body to the surface mount connector.
Boutaghou, figs. 2 and 3 discloses spikes are formed on an interior surface of the cover 114.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second plurality of protrusions include a plurality of spikes to couple the elongated body to the surface mount connector as taught by Boutaghou in order to provider better holding there in between.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive. Examiner has revised the rejection to address the amendment, above.
Regarding claim 12 and 21 the applicant argues for the heat resistant material to construct the elongated body of the apparatus. As explain above, the hear resistant material to be used for the elongated body is not a novelty, as such material is well-known and it would have been obvious to use such material as explained above.
	Regarding claim 18, the applicant argues that, “the center support relative to the first side body portion and second side portion” 

the center support relative to the first side body portion and the second side body portion and to more clearly distinguish the center support from Costello's end resilient legs 58.
 For the Examiner's benefit of understanding, an example of the recited "center support" is shown in FIGs. 5 and 8 (labeled with reference numeral 502) and in FIGs. 17 and 20 (labeled with reference numeral 1702). The undersigned respectfully notes Costello's end resilient legs 58 cannot properly be interpreted to extend "from the center body portion between the first inner surface of the first side body portion and the second inner surface of the second side body portion" as now required”. Applicant’s arguments are not supported by the claim language, as it is not a part of the claimed subject matter.  Applicant appears to be impermissibly reading features from the specification into the claim.  See MPEP 2111.01 II. Applicant is trying to claiming the center support shown by figs. 5, 8 17 and 20, however claim language does not define the structure(s)  of these figs.
The applicant argument regarding claim 19 is persuasive, examiner has withdrawn the rejection. Regarding claims 13,14,16, and 21-23, the applicant argues that, “The Examiner does not rely on Chuang to address the deficiencies of Costello noted above in relation to independent claim 12 and the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831